Title: To George Washington from Garret Rapalje, 6 January 1794
From: Rapalje, Garret
To: Washington, George


          
            New York Jany 6th 1794
          
          The Memorial of Garret Rapalje of the City of New York Merchant—Humbly Sheweth,
          That your Memorialist, has resided upwards of five Years at New Orleans in West Florida
            in the Spanish Dominion that he is well acquainted with the Situation Politicks and
            Commerce of that Country—That the Trade from the Interior Parts of the Continent in the
            United States down the Misissipi is very great and extensive.
          That the Inhabitants of the United States suffer much from a Want of a proper Person in
            the Character of a Consul to represent the Interests of the Traders to the Spanish
            Government to prevent any Grevances which daily happen from the Want of such a Person to
            interfere in their Behalf.
          That your Memorialist is well known to Mr Elias Boudinot of the House of Representaives
            in Congress from the State of New Jersey.
          That your Memorialist hopes your Excellency will consider the Necessity of such an
            appointment—that he has a numerous Family to support that he has been a great Sufferer
            during the lat[e] War between America and Great Britain that it is the best Service he
            can render himself and his Country—that a small Salary to enable him to maintain his
            Family with his Knowledge and experience in Trade and Commerce will make the Situation
            more eligable to him than any other Person.
          That your memorialist hopes your Excellency will take into Consideration the Prayer of
            this your Memorialists humble Petition and your memorialist will ever Pray &c.
          
            Garret Rapalje
          
        